DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1 recites the limitation "second component” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s)16-18,20  is/are rejected under 35 U.S.C. 102(a) as being anticipated by Nielsen et al. (US20040258988).
As to claim 16, Nielsen et al. discloses a method to produce a component, comprising the following steps: providing a conductor that is a substantially pin-shaped 
As to claim 17, Nielsen et al. discloses a device, comprising: a base body having at least one opening, the base body having at least two of at least one of grooves or depressions by which at least one of a thermal flow through the base body is reduced or, in the event of a mechanical load on the base body, are deformable; and at least one conductor surrounded by a glass material or a glass ceramic material fed through the opening of the base body (figure 17 number 132 base body, 138 conductor, 140 glass ceramic material paragraph 0054).
As to claim 18, Nielsen et al. discloses a housing, comprising: a housing component comprising at least one opening and a cut-out or a mating flange; a base body accommodated by the at least one opening, a part of the base body being accommodated by the cut-out or the mating flange; and at least one conductor which is fed in a glass material or a glass ceramic material through the base body (figure 17 number 150 housing, 132 base body, 138 conductor).
As to claim 20, Nielsen et al. discloses a device, comprising: a housing component with an opening, the housing component having a first material thickness in a region of the opening; and a feedthrough accommodated by the opening, the feedthrough comprising a glass material or a glass ceramic material, at least one conductor sealed into the glass material or the glass ceramic material, and a base body with an opening into which the conductor is sealed over a length, the base body having .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as being unpatentable over Nielsen et al. (US20040258988) in view of JP48070641 (abstract).
	As to claim 1, Nielsen et al. discloses a component, comprising: at least two bodies comprising light metal, the at least two bodies comprising a first body comprising a light metal (figure 17 number 150) and a second body comprising a light metal (figure 17 number132); and a welded connection established between the first body and the second body, melted material of the first body and melted material of the second body resulting in a mixture that is present in the welded connection (paragraph 0054).
	 Nielsen et al. fail to disclose a welding aid and a content of the welding aids in the mixture is lower than a content of the welding aids in the second component.
	JP48070641 teaches a welding aluminum plates with welding aid comprising Mn, Mg or Si for the purpose of improving fluidity of the molten metal and stabilized beads are formed (abstract).

As to claim 2, Nielsen et al. fail to disclose wherein the second body consists of an aluminum alloy and the welding aids in the aluminum alloy are at least one of Mn, Mg, Si or Zr, wherein the welding aids amount to a total of 2 to 10 weight-% of the second body.
	JP48070641 teaches wherein the second body consists of an aluminum alloy and the welding aids in the aluminum alloy are at least one of Mn, Mg, Si or Zr, wherein the welding aids amount to a total of 2 to 10 weight-% of the second body for the purpose of improving fluidity of the molten metal forming stabilized beads (abstract).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with wherein the second body consists of an aluminum alloy and the welding aids in the aluminum alloy are at least one of Mn, Mg, Si or Zr, wherein the welding aids amount to a total of 2 to 10 weight-% of the second body for the purpose of improving fluidity of the molten metal forming stabilized beads (abstract).
As to claim 3, Nielsen et al. discloses wherein the first body is a housing component with an opening to accommodate the second body (figure 17 number 150).
As to claim 4, Nielsen et al. discloses wherein the opening of the housing component for accommodation of the second body has a smooth side surface and the 
As to claim 5, Nielsen et al. fail to wherein the position of the welding region is selected depending on an amount of welding aids in at least one of the second body or the component. 
JP48070641 teaches a welding aluminum plates with welding aid comprising Mn, Mg or Si for the purpose of improving fluidity of the molten metal and wherein stabilized beads are formed (abstract).
It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with wherein the position of the welding region is selected depending on an amount of welding aids in at least one of the second body or the component for the purpose of improving fluidity of the molten metal and wherein stabilized beads are formed (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with wherein the position of the welding region is selected depending on an amount of welding aids in at least one of the second body or the component for the purpose of improving fluidity of the molten metal and wherein stabilized beads are formed (abstract).
As to claim 6,12 Nielsen et al. discloses wherein the welding region has a depth (figure 17 number 132,150).
As to claim 7,13 Nielsen et al. fail to disclose wherein the depth of the welding region is selected depending on the content of the welding aids.

It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with wherein the position of the welding region is selected depending on an amount of welding aids in at least one of the second body or the component for the purpose of improving fluidity of the molten metal and wherein stabilized beads are formed (abstract).
As to claim 8, Nielsen et al. discloses wherein the second body is a base body and a functional element comprising a conductor in a glass material or a glass ceramic material is fed through the base body (figure 17 number 140).
As to claim 9, Nielsen et al. discloses wherein the welded connection comprises at least one of overlap welding or butt welding (figure 17 number 150,132).
As to claim 10, Nielsen et al. discloses wherein the base body comprises a flange or a protrusion and the housing component has a cut-out or a mating flange, and the base body is connectable with the housing component in a first welding region by overlap welding and in a second welding region by butt joint welding (figure 17 number 1500,132).
As to claim 11, Nielsen et al. discloses wherein the second welding region assumes a position during overlap welding or butt joint welding (figure 17 number 150,132). 
Nielsen et al. fail to disclose depending on an Mg or Mn content of at least one of the base body or the housing component. JP48070641 teaches a welding aluminum 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with an Mg or Mn content of at least one of the base body or the housing component for the purpose of improving fluidity of the molten metal and wherein stabilized beads are formed (abstract).
As to clam 14, Nielsen et al. discloses a device, comprising: a base body comprising at least one opening, the base body consisting at least partially of a light metal (paragraph 0054).
As to which has a yield point greater than 40 N/ mm2 when heated to temperatures higher than 5200 C to a maximum of 5600 C for longer than 1 to 60 minutes, since Nielsen et al. discloses the same materials for the base body as desired by the applicant, it is inherent that the base body has a yield point greater than 40 N/ mm2 when heated to temperatures higher than 5200 C to a maximum of 5600 C for longer than 1 to 60 minutes. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
 Nielsen et al. discloses at least one functional element surrounded by a glass material or a glass ceramic material fed through the opening of the base body for connection with a housing consisting of a light metal (figure 17 number 140,150).

JP48070641 teaches a welding aluminum plates with welding aid comprising Mn, Mg or Si for the purpose of improving fluidity of the molten metal and stabilized beads are formed (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with a welding aid and a content of the welding aids in the mixture is lower than a content of the welding aids in the second component for the purpose of improving fluidity of the molten metal forming stabilized beads (abstract).
As to claim 19, Nielson et al. discloses  component comprising: at least two bodies comprising light metal, the at least two bodies comprising a first body comprising a light metal and a second body comprising a light metal (figure 17 number 150,132), the second body comprising an opening for accommodation of a functional element (figure 17 number 138) and the second body having at least two of at least one of grooves or depressions by which at least one of a thermal flow through the second body is reduced or, in the event of a mechanical load on the second body, are deformable (figure 17 number 132); and a welded connection established between the first body 
As to which has a yield point greater than 40 N/ mm2, since Nielsen et al. discloses the same materials for the base body as desired by the applicant, it is inherent that the base body has a yield point greater than 40 N/ mm2. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
JP48070641 teaches a welding aluminum plates with welding aid comprising Mn, Mg or Si for the purpose of improving fluidity of the molten metal and stabilized beads are formed (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nielsen et al. with a welding aid and a content of the welding aids in the mixture is lower than a content of the welding aids in the second component for the purpose of improving fluidity of the molten metal forming stabilized beads (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724